Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 18 October 2021.
Claims 1-23 are currently pending and have been examined.

Claim Objections
Claims 1, 2, 4-6, 10, 13-15, 17 and 18 are objected to because of the following informalities:
Claims 1, 2, 4, 13-15 and 17
- The claims are inconsistent in treating "contagion" sometimes as a collective/mass noun (claims 1, 2, 13, 14, 15) and sometimes as a count noun (claims 4, 17). As best understood from applicant's disclosure, contagion is used as a count noun and accordingly should be preceded by the article "a."
Claims 5, 6 and 18
- "social pressure" is deemed a collective/mass noun, not a count noun, and accordingly should not be preceded by the article "an."
Claim 10
- "comprising" should be "further comprising."
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9-11, 16-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-6 and 16-18
- "the candidate feature" lacks antecedent basis. 
Claims 5, 6, 10, 18 and 22 
- it is not clear if the recitation "a local network of the particular user" is intended to refer to one of the "local networks" mentioned in the respective base claim.
Claims 9 and 21 
- The recitation "features of interest" is understood to refer to the features of interest mentioned in the respective base claim; if so, then this recitation should be changed to "the features of interest," consistent with claims 7, 8, 10, 11, 14, 19, 20, 22 and 23; if not, the relationship between this recitation and that of the respective base claim should be clarified.
Claims 10 and 22 
- The recitation "candidate features" is understood to refer to the candidate features mentioned in the respective base claim; if so, then this recitation should be changed to "the candidate features," consistent with the other claims; if not, the relationship between this recitation and that of the respective base claim should be clarified.
- "the feature of interest" (multiple instances) lacks antecedent basis. 
Claims 11 and 23 
- "the top 300 most popular hashtags within a time window" lacks antecedent basis. 
- "the local network of a particular user of the plurality of users" lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1 and 13 are directed to a contagion monitoring apparatus and a method.
Claims 1 and 13 are directed to the abstract idea of "determining a likelihood of contagion of a feature on social media," which is grouped under "certain methods of organizing human activity," specifically, "managing personal behavior or relationships or interactions between people," in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 13 recite "receive data indicative of social media activity of a plurality of users; select features of interest from the data; build a relationship network indicative of connections between users of the plurality of users and … to which various ones of the users belong; analyze the features of interest to determine candidate features for classification as social contagion; determine a complex social contagion score for the candidate features; and provide an indication regarding the classification as social contagion based on the complex social contagion score." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim, such as "processing circuitry configured to execute instructions that, when executed, cause the apparatus to" perform the recited operations and "local networks" (construed as social media networks), represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of determining a likelihood of contagion of a feature on social media, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of determining a likelihood of contagion of a feature on social media, specifically, as recited above, using computer technology (e.g., a processing circuitry). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A),(f) & (h)). 
Hence, claim 1 and 13 are not patent eligible.
Dependent claims 2-12 and 14-23 describe operations related to, or additional details of, the operations of the abstract idea (claims 2-6, 8-12, 14-18, 20-23), additional detail of the data of the abstract idea (claims 3-6, 11, 16-18, 23), and/or generic computer elements (claim 7-12, 19-23). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Complex contagions and the diffusion of popular Twitter hashtags in Nigeria" by Fink et al., hereafter Fink.

Notes:
- In the citations to Fink presented below, numerals indicate sections of Fink, unless indicated otherwise.
- Where a figure or table is cited below, the Applicant is also directed to the associated portions of the text, not all of which are necessarily cited.

Regarding Claims 1 and 13
Fink teaches:
processing circuitry configured to execute instructions that, when executed, cause the apparatus to: (3 use of Twitter API indicates performance by apparatus caused by execution of instructions configured by processing circuitry)
(step A) receive data indicative of social media activity of a plurality of users; (3 collect tweets from 1.9 million users)
(step B) select features of interest from the data; (3.1 select hashtags (features of interest) from the tweets (data))
(step C) build a relationship network indicative of connections between users of the plurality of users and local networks to which various ones of the users belong; (3.3 generate (build) conversation network/graph (relationship network) indicative of connections between users and their networks (links between users, inferred from retweets replies/mentions))
(step D) analyze the features of interest to determine candidate features for classification as social contagion; (5.1, Fig. 3 analyze hashtags (features of interest) -- compare (1) hashtag that pertains to a news item (#MH370) with (2) hashtag that pertains to a social movement (or has a social/political element, or is risky to share) (#bringbackourgirls), in respect of comparison of daily volume of news stories about the event and daily volume of tweets containing the hashtag; the analysis reveals that for the news hashtag (#MH370), the news volume was relatively high throughout the lifetime of the hashtag (news volume consistent with the tweet count), whereas for the social movement hashtag (#bringbackourgirls), the hashtag led the news cycle somewhat (news volume not consistent with, but lags, tweet count); this result of the analysis (comparison of the news hashtag and the social movement hashtag) suggests that the social movement hashtag is a good candidate to explore endogenous network phenomena such as complex contagion and critical mass, whereas the news hashtag seems to be a direct response to an exogenous effect (viz., the news event) and hence would not be expected to show evidence of (is not a good candidate for exploring) complex contagion or critical mass)
(step E) determine a complex social contagion score for the candidate features; and (4.2 determine aggregate measures of complex contagion, namely, the fraction of adopters with more than two adopting neighbors (CDF(k=2)), and the density of ties among early adopting users (the mean tie ratio, MTR, which is average of the within-group tie ratio, TR, for various choices of the number of first m adopters; MTR gives overall picture of density of social ties among the first adopters of the hashtag); 5.1 the measures, namely, percentage of instigators, percent of adopters having 2 or more adopter friends, extent of overlap, and temporal correlation between period of overlap decline and period of steeply rising number of adopters (growth spike), indicate whether contagion is complex and whether it achieves critical mass)
(step F) provide an indication regarding the classification as social contagion based on the complex social contagion score. (1, 2.1, 7 the analyses for determining complex contagion (based on the complex social contagion score) are designed to allow policy makers, etc. to anticipate viral phenomena, e.g., social movements, mass protests, well before they go viral, so that the policy makers, etc. are not taken by surprise when the movements/protests go viral, i.e., the analyses are designed to provide an indication regarding the classification as social contagion; also, as per claims 2 and 15)
Regarding Claims 2 and 15
Fink teaches:
wherein the processing circuitry is further configured to determine a critical mass score for the candidate features, wherein providing the indication regarding the classification as social contagion is further performed based on the critical mass score. (2.1 (page 3) determining a critical mass score, representing a likelihood that a candidate feature has reached critical mass, as an indication of imminent complex contagion, the critical mass score indicating the extent to which a critical mass point (or its unique statistical signature) has been reached, the statistical signature being a large and consistent change in a contagion's rate of propagation from negative (deceleration) to positive (acceleration), as taught by Barash, Cameron and Macy and by Barash et al., and, 6 (page 15) and 7, as indicated as applicable to and performed during the analyses conducted by Fink; 5.1 the measures, namely, percentage of instigators, percent of adopters having 2 or more adopter friends, extent of overlap, and temporal correlation between period of overlap decline and period of steeply rising number of adopters (growth spike), indicate whether contagion is complex and whether it achieves critical mass; see also Abstract, 4.1)

Regarding Claims 3 and 16
Fink teaches:
wherein the critical mass score represents a likelihood that the candidate feature has reached critical mass. (As per claims 2 and 15) 

Regarding Claims 4 and 17
Fink teaches:
wherein the complex social contagion score represents a likelihood that the candidate feature is a complex contagion. (As per claims 1 and 13, step E)

Regarding Claims 5 and 18
Fink teaches:
(step A) wherein the candidate feature is an expression of a trend or idea that has been adopted by a particular user of the plurality of users responsive to an apparent social pressure from a local network of the particular user, and (note: since candidate features are a subset of features of interest (as per claims 1 and 13, step D) and features of interest are hashtags (as per claims 1 and 13, step B), candidate features are hashtags; 3.1 tweet content includes hashtag; purposes of hashtag include (i) identifying the user with a social movement, and (ii) associating tweet with existing meme or running joke (wherein the candidate feature is an expression of a trend or idea that has been adopted by a particular user of the plurality of users); tweeting indicates adoption of idea (that has been adopted by a particular user of the plurality of users); 1 (page 2) it is assumed that the adoption of hashtags related to demands for social change incurs risk, and social reinforcement is thought to be a requirement when there is a risk in adopting an idea/behavior (an expression of a trend or idea that has been adopted by a particular user of the plurality of users responsive to an apparent social pressure from a local network of the particular user), see also claims 5 and 18, step B)
(step B) wherein the complex social contagion score is indicative of a requirement for social pressure from at least two neighbors of the particular user from within the local network of the particular user to trigger adoption. (2.1 complex contagion is a social contagion with adoption threshold of two or more adopting neighbors; 4 measure # (1) is the proportion of adopters of a hashtag who have two or more friends who previously adopted the hashtag, this is a measure of the relative degree of social reinforcement (pressure) at play in the adoption of a hashtag; see also Abstract, 1)

Regarding Claim 6 
Fink teaches:
(step A) wherein the candidate feature is an expression of a trend or idea in a time window that has been adopted by a particular user of the plurality of users responsive to an apparent social pressure from a local network of the particular user, and (As per/further to claims 5 and 18, step A: 3.1 social movement, existing meme, and running joke are time-limited trends/ideas (in a time window); see also 4, 5.1 D days (in a time window); 6 period of Boko Haram kidnappings (in a time window))
(step B) wherein the complex social contagion score is indicative of a requirement for social pressure from at least two neighbors of the particular user from within the local network of the particular user to trigger adoption. (As per claims 5 and 18)

Regarding Claims 7 and 19
Fink teaches:
(step A) a multi-stage filter configured to filter the received data to reduce processing load associated with analyzing the features of interest. (As per claims 8, 9, 20 and 21: the filters of those claims constitute the multi-stage filter)

Regarding Claims 8 and 20
Fink teaches:
(step A) wherein the multi-stage filter comprises a sampler configured to randomly sample the received data, and (7 of the data received via the Twitter API, an arbitrary subset of it (random sample) was used for analysis)
(step B) a sliding window monitor configured to define a format for the features of interest. (As per/further to claims 1 and 13, step B: 3.1 filter the received data (tweets) to obtain hashtags (filtered data, subset of the data) from the data (features of interest), the filtering being based on format (the format defining a hashtag (feature of interest) is a phrase or compound words preceded by a "#" symbol))

Regarding Claims 9 and 21
Fink teaches:
(step A) wherein the multi-stage filter further comprises a third stage filter to filter features of interest by type criteria to identify the candidate features. (As per/further to claims 1 and 13, steps D: 5.1, 5.4, Table 3, Fig. 9 hashtags (features of interest) are filtered by type criteria -- type of hashtag, i.e., news hashtag versus social movement hashtag -- to identify candidate features)

Regarding Claims 10 and 22
Fink teaches:
comprising an analytics engine configured to analyze the features of interest by determining candidate features based on: recency of achievement of a specified level of popularity of the feature of interest, or spread of the feature of interest to other networks beyond a local network of a particular user of the plurality of users if the feature of interest has not achieved the specified level of popularity recently. (Abstract, 1, 3.1, 7, Table 3 from among the hashtags (features of interest), a subset of popular hashtags was selected as candidate features for further analysis re contagion/virality, e.g., hashtags adopted by a threshold minimum number of users (i.e., hashtags of a threshold minimum level of popularity) (analyze the features of interest by determining candidate features based on: recency of achievement of a specified level of popularity of the feature of interest); as per/further to claims 2 and 15: 2.1 The turnaround from negative to positive change in rate of propagation, which occurs early, long before the contagion goes viral (statistical signature of critical mass point), 4.1 drop in average overlap just before increase in rate of adoption, 5.1 temporal correlation between period of overlap decline and period of steeply rising number of adopters (growth spike), see also 6, 7 (all teaching analyzing features of interest/determining candidate features by spread of the feature of interest to other networks beyond a local network of a particular user of the plurality of users if the feature of interest has not achieved the specified level of popularity recently))

Regarding Claims 11 and 23
Fink teaches:
(step A) wherein the features of interest are social media hashtags, and (As per claims 1 and 13, step B)
(step B) wherein the candidate features are hashtags that have entered the top 300 most popular hashtags within a time window, or hashtags that appear to have broken out of the local network of a particular user of the plurality of users. (As per claims 10 and 22: Abstract, 1, 3.1, 7, Table 3 (wherein the candidate features are hashtags that have entered the top 300 most popular hashtags within a time window (hashtags of a threshold minimum level of popularity deemed to teach hashtags that have entered the top 300 most popular hashtags within a time window)), 2.1, 4.1, 5.1, 6, 7, as per/further to claims 2 and 15 (or hashtags that appear to have broken out of the local network of a particular user of the plurality of users))

Regarding Claim 12
Fink teaches:
wherein the processing circuitry is further configured to build the relationship network indicative of connections in a time window between the users and the local networks to which the various ones of the users belong. (As per claims 1 and 13, step C; as per/further to claims 1 and 13, step A: 3.1 the data was collected over a specific period of time, viz., Jan. 15, 2014 through Nov. 15, 2014, hence the relationship network that was built based on the collected data is indicative of connections in a time window; see also 4, 5.1 D days (in a time window); 6 period of Boko Haram kidnappings (in a time window))

Regarding Claim 14
Fink teaches:
wherein the analyzing the features of interest to determine the candidate features for classification as social contagion comprises analyzing the features of interest over time. (As per/further to claims 1 and 13, step D; as per/further to claims 1 and 13, step A: 3.1 the data was collected over a specific period of time, viz., Jan. 15, 2014 through Nov. 15, 2014, hence the features of interest selected from the data were analyzed over time); see also 4, 5.1 D days (over time); 6 period of Boko Haram kidnappings (over time))
Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Centola et al. (U.S. Patent Application Publication No. 2008/0270615 A1) and Kelly et al. (U.S. Patent Application Publication No. 2016/0048556 A1) teach, inter alia, determining and classifying a social contagion, and Li (U.S. Patent No. 8,881,040) teaches, inter alia, using a processor to output a warning of an Internet-based social disruption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692